                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

MIKE CAMPBELL,                                )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )      Case No. 2:18-CV-04129-BCW
                                              )
REPRESENTATIVE CHERI                          )
TOALSON REISCH,                               )
                                              )
                      Defendant.              )

                             ORDER VACATING FEE AWARD

       Before the Court is Defendant Representative Cheri Toalson Reisch’s Unopposed Motion

to Vacate Award of Attorneys’ Fees. (Doc. #73). The Court, being duly advised of the premises,

grants said motion, and vacates the Order awarding attorneys’ fees. (Doc. #68).

       On August 16, 2019, the Court entered Findings of Fact and Conclusions of Law in

Plaintiff’s favor (Doc. #55) and also granted Plaintiff’s motion for an award of attorneys’ fees

(Doc. #68). Defendant appealed this Court’s judgment, and the Court of Appeals for the Eighth

Circuit reversed this Court’s ruling and found in Defendant’s favor (Doc. #71).

       Consistent with the Eighth Circuit’s Opinion (Doc. #70), Plaintiff is not the prevailing party

and the Court’s Order granting Plaintiff’s motion for attorneys’ fees is properly vacated.

Accordingly, it is hereby

       ORDERED Defendant’s Unopposed Motion to Vacate Award of Attorneys’ Fees (Doc.

#73) is GRANTED. The Order granting Plaintiff’s motion for attorneys’ fees (Doc. #68) is thus

VACATED.

       IT IS SO ORDERED.

DATED: April 19, 2021
                                                     /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT

         Case 2:18-cv-04129-BCW Document 74 Filed 04/19/21 Page 1 of 1
